         Case 1:17-cr-00372-NRB Document 40
                                         39 Filed 04/30/20
                                                  04/29/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      April 29, 2020


BY ECF

The Honorable Naomi Reice Buchwald
United States District Judge
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

       Re:     United States v. Christopher Tavares-Brito et al., 17 Cr. 372 (NRB)

Dear Judge Buchwald:

       The Government writes to request, with the consent of defense counsel, that the Court
adjourn the sentencings for defendants Christopher Tavares-Brito, Victor Rosario-Arias, and
Darlyn Genao-Rojas in the above-captioned matter. The defendants are currently scheduled to be
sentenced on May 14, 2020. In light of the current public health crisis, the parties request that the
Court adjourn the sentencing to late June or early July.

                                                      Respectfully submitted,

                                                      GEOFFREY S. BERMAN
                                                      United States Attorney

                                              By:       /s/ Sheb Swett
                                                      Sheb Swett
                                                      Assistant United States Attorney
                                                      Southern District of New York
                                                      (212) 637-6522

cc:    All counsel (by ECF)
                        Defendants' sentencings are adjourned until July 15, 2020. Mr.
                        Tavares-Brito's sentencing will be at 11 a.m. Mr. Rosario-Arias'
                        sentencing will be at 12 p.m. Mr. Genao-Rojas' sentencing will be at
                        1 p.m. The Government's submissions are due on June 19, 2020.
                        Defendants' submissions are due on July 2, 2020.




                                                                                Dated:   April 30, 2020
